PER CURIAM.
We grant the petition for writ of habeas corpus.
Petitioner is entitled to a belated appeal where defense counsel failed to file timely notice of appeal, failed to have the public defender appointed to serve as appellate counsel, and did not obtain an order to withdraw as counsel. Smith v. Wainwright, 505 So.2d 39 (Fla. 4th DCA 1987) (citing State v. Meyer, 430 So.2d 440 (Fla.1983)). Petitioner may file a Notice of Appeal within thirty days.
HERSEY, C.J., and DOWNEY and GLICKSTEIN, JJ., concur.